DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement filed 24 December 2018 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“the plurality of engaging formations comprise a screw thread on the wheel engaging hub with a complementary screw thread on the shaft engaging hub” as set forth in claim 5.
“the plurality engaging formations are helical formations adapted to engage each other in a complementary manner” as set forth in claim 6.
“the helical formations are cut such that when in use, forces between the wheel engaging hub and the shaft engaging hub are directed towards each other” as set forth in claim 7.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  No new matter should be entered.

Specification
3.	The disclosure is objected to because of the following informalities:  
The term “affect” in paragraph [3] should be replaced with the term -- effect -- for grammatical clarity.  
The sentence “The annular flange 2016 may be an integral part of the shaft engaging hub 2010 or may be adapted for fixing to an existing shaft engaging hub 2010 such as that shown in Figure 3” in paragraph [46] should be corrected because prior art Fig. 3 does not include the annular flange 2016 as described.
Appropriate correction is required.

Claim Objections
4.	Claim 6 is objected to because of the following informality:  The phrase “the plurality engaging formations” should be replaced with -- the plurality of engaging formations -- for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castleberry (US 2,532,605).
34, the wheel hub assembly including: a wheel engaging hub 16 configured for secure engagement to a vehicle wheel 18; a shaft engaging hub 37 including internal splines 36 configured for engagement with complementary external splines 35 on the drive shaft; the shaft engaging hub being engageable with the wheel engaging hub by at least one or more axially extending threaded engaging formations 42; wherein the wheel hub assembly further includes an engaging arrangement at 24, 39 configured for further facilitating engagement of the wheel engaging hub with the shaft engaging hub (Figs. 4-6; lines 11-13 of col. 3), the engaging arrangement including a plurality of engaging formations 39 extending radially outwardly between the wheel engaging hub and the shaft engaging hub, the plurality of engaging formations being engageable in use with complementary engaging formations 24 to facilitate transfer of torque between the wheel engaging hub and the shaft engaging hub (Figs. 4-6; lines 11-13 of col. 3), wherein the plurality of engaging formations extend substantially around the periphery of a circumference selected from the group consisting of: the wheel engaging hub; and the shaft engaging hub (Figs. 4-6), wherein the plurality of engaging formations are absent adjacent the axially extending threaded engaging formations (Fig. 4), wherein the plurality of engaging formations are straight cut teeth, adapted to engage each other in a complementary manner (Figs. 5 and 6; lines 11-13 of col. 3).
Regarding claims 8 and 9, Castleberry, in the embodiment shown in Figs. 4-6, discloses a wheel hub assembly for a vehicle (line 5 of col. 1), the wheel hub assembly being suitable for being driven by a drive shaft 34, the wheel hub assembly including: a wheel engaging hub 16 configured for secure engagement to a vehicle wheel 18; a shaft engaging hub 37 including 36 configured for engagement with complementary external splines 35 on the drive shaft; the shaft engaging hub being engageable with the wheel engaging hub by at least one or more axially extending threaded engaging formations 42; wherein the wheel hub assembly further includes an engaging arrangement at 24, 39 configured for further facilitating engagement of the wheel engaging hub with the shaft engaging hub (Figs. 4-6; lines 11-13 of col. 3), the engaging arrangement including a plurality of engaging formations 24 extending substantially about the periphery of one selected from the wheel engaging hub and the shaft engaging hub, the plurality of engaging formations being engageable in use with complementary engaging formations 39 on the other of the wheel engaging hub and the shaft engaging hub (Figs. 4-6; lines 11-13 of col. 3), and wherein the engaging arrangement includes an annular flange (portion of hub 16 that extends axially outwardly from boss 17), and the plurality of engaging formations extend substantially about the circumference of the annular flange (Fig. 4).  

8.	Claims 1, 2, 4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrak (US 4,331,210).
	Regarding claims 1, 2 and 4, Petrak discloses a wheel hub assembly for a vehicle, the wheel hub assembly being suitable for being driven by a drive shaft 27, the wheel hub assembly including: a wheel engaging hub 3 configured for secure engagement to a vehicle wheel (lines 44-46 of col. 2); a shaft engaging hub 31 including internal splines 33 configured for engagement with complementary external splines 29 on the drive shaft; the shaft engaging hub being engageable with the wheel engaging hub by at least one or more axially extending threaded engaging formations 41; wherein the wheel hub assembly further includes an engaging arrangement at 30, 32 configured for further facilitating engagement of the wheel engaging hub 32 extending radially outwardly between the wheel engaging hub and the shaft engaging hub (Fig. 2), the plurality of engaging formations being engageable in use with complementary engaging formations 30 to facilitate transfer of torque between the wheel engaging hub and the shaft engaging hub (lines 22-32 of col. 3; Fig. 1), wherein the plurality of engaging formations extend substantially around the periphery of a circumference selected from the group consisting of: the wheel engaging hub; and the shaft engaging hub (Fig. 1), and wherein the plurality of engaging formations are straight cut teeth, adapted to engage each other in a complementary manner (evident from Fig. 1).
	Regarding claims 8-11, Petrak discloses a wheel hub assembly for a vehicle, the wheel hub assembly being suitable for being driven by a drive shaft 27, the wheel hub assembly including: a wheel engaging hub 3 configured for secure engagement to a vehicle wheel (lines 44-46 of col. 2); a shaft engaging hub 31 including internal splines 33 configured for engagement with complementary external splines 29 on the drive shaft; the shaft engaging hub being engageable with the wheel engaging hub by at least one or more axially extending threaded engaging formations 41; wherein the wheel hub assembly further includes an engaging arrangement at 30, 32 configured for further facilitating engagement of the wheel engaging hub with the shaft engaging hub (lines 22-32 of col. 3; Fig. 1), the engaging arrangement including a plurality of engaging formations 32 extending substantially about the periphery of one selected from the wheel engaging hub and the shaft engaging hub (Fig. 1), the plurality of engaging formations being engageable in use with complementary engaging formations 30 on the other of the wheel engaging hub and the shaft engaging hub (Fig. 1), wherein the engaging arrangement includes an annular flange (unlabeled axially extending portion of 31), and the plurality of 11 in the wheel engaging hub (Fig. 1), and wherein the one or more axially extending threaded engaging formations are configured for clamping the shaft engaging hub and the wheel engaging hub together in a direction parallel to the axial direction of the drive shaft (lines 47-49 of col. 3; Fig. 1).

Allowable Subject Matter
9.	Claim 12 is allowed.

10.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/            Primary Examiner, Art Unit 3617